Exhibit 10.16
AMENDED AND RESTATED
1991 EQUITY COMPENSATION PLAN
(Amended as of March 13, 2003)
     1. Purpose. The KeyCorp Amended and Restated 1991 Equity Compensation Plan
is intended to promote the interests of the Corporation and its shareholders by
providing equity-based incentives for effective service and high levels of
performance to Employees selected by the Committee. To achieve these purposes,
the Corporation may grant Awards of Options, Stock Appreciation Rights, Limited
Stock Appreciation Rights, Restricted Stock, and Performance Shares to selected
Employees, all in accordance with the terms and conditions hereinafter set
forth.
     2. Definitions.
     2.1 1934 Act. The term “1934 Act” shall mean the Securities Exchange Act of
1934, as amended.
     2.2 Acquisition Price. The term “Acquisition Price” with respect to
Restricted Stock shall mean such amount, if any, required by applicable law and
as may be specified by the Committee in the Award Instrument with respect to
that Restricted Stock as the consideration to be paid by the Employee for that
Restricted Stock.
     2.3 Award. The term “Award” shall mean an award granted under the Plan of
an Option, of Stock Appreciation Rights, of Limited Stock Appreciation Rights,
of Restricted Stock, or of Performance Shares.
     2.4 Award Instrument. The term “Award Instrument” shall mean a written
instrument evidencing an Award in such form and with such provisions as the
Committee may prescribe, including, without limitation, an agreement to be
executed by the Employee and the Corporation, a certificate issued by the
Corporation, or a letter executed by the Committee or its designee. Acceptance
of the Award Instrument by an Employee constitutes agreement to the terms of the
Award evidenced thereby.
     2.5 Change of Control. A “Change of Control” shall be deemed to have
occurred if, at any time after the date of the grant of the relevant Award,
there is a Change of Control under any of clauses (a), (b), (c), or (d) below.
For these purposes, the Corporation will be deemed to have become a subsidiary
of another corporation if any other corporation (which term shall include, in
addition to a corporation, a limited liability company, partnership, trust, or
other organization) owns, directly or indirectly, 50 percent or more of the
total combined outstanding voting power of all classes of stock of the
Corporation or any successor to the Corporation.

  (a)   A Change of Control will have occurred under this clause (a) if the
Corporation is a party to a transaction pursuant to which the

1



--------------------------------------------------------------------------------



 



      Corporation is merged with or into, or is consolidated with, or becomes
the subsidiary of another corporation and either

  (i)   immediately after giving effect to that transaction, less than 65% of
the then outstanding voting securities of the surviving or resulting corporation
or (if the Corporation becomes a subsidiary in the transaction) of the ultimate
parent of the Corporation represent or were issued in exchange for voting
securities of the Corporation outstanding immediately prior to the transaction,
or     (ii)   immediately after giving effect to that transaction, individuals
who were directors of the Corporation on the day before the first public
announcement of (A) the pendency of the transaction or (B) the intention of any
person or entity to cause the transaction to occur, cease for any reason to
constitute at least 51% of the directors of the surviving or resulting
corporation or (if the Corporation becomes a subsidiary in the transaction) of
the ultimate parent of the Corporation.

  (b)   A Change of Control will have occurred under this clause (b) if a tender
or exchange offer shall be made and consummated for 35% or more of the
outstanding voting stock of the Corporation or any person (as the term “person”
is used in Section 13(d) and Section 14(d)(2) of the 1934 Act) is or becomes the
beneficial owner of 35% or more of the outstanding voting stock of the
Corporation or there is a report filed on Schedule 13D or Schedule 14D-1 (or any
successor schedule, form or report), each as adopted under the 1934 Act,
disclosing the acquisition of 35% or more of the outstanding voting stock of the
Corporation in a transaction or series of transactions by any person (as defined
earlier in this clause (b)).     (c)   A Change of Control will have occurred
under this clause (c) if either

  (i)   without the prior approval, solicitation, invitation, or recommendation
of the Corporation’s Board of Directors any person or entity makes a public
announcement of a bona fide intention (A) to engage in a transaction with the
Corporation that, if consummated, would result in a Change Event (as

2



--------------------------------------------------------------------------------



 



      defined below in this clause (c)), or (B) to “solicit” (as defined in Rule
14a-1 under the 1934 Act) proxies in connection with a proposal that is not
approved or recommended by the Corporation’s Board of Directors, or     (ii)  
any person or entity publicly announces a bona fide intention to engage in an
election contest relating to the election of directors of the Corporation
(pursuant to Regulation 14A, including Rule 14a-11, under the 1934 Act),

and, at any time within the 24 month period immediately following the date of
the announcement of that intention, individuals who, on the day before that
announcement, constituted the directors of the Corporation (the “Incumbent
Directors”) cease for any reason to constitute at least a majority thereof
unless both (A) the election, or the nomination for election by the
Corporation’s shareholders, of each new director was approved by a vote of at
least two-thirds of the Incumbent Directors in office at the time of the
election or nomination for election of such new director, and (B) prior to the
time that the Incumbent Directors no longer constitute a majority of the Board
of Directors, the Incumbent Directors then in office, by a vote of at least 75%
of their number, reasonably determine in good faith that the change in Board
membership that has occurred before the date of that determination and that is
anticipated to thereafter occur within the balance of the 24 month period to
cause the Incumbent Directors to no longer be a majority of the Board of
Directors was not caused by or attributable to, in whole or in any significant
part, directly or indirectly, proximately or remotely, any event under subclause
(i) or (ii) of this clause (c).
For purposes of this clause (c), the term “Change Event” shall mean any of the
events described in the following subclauses (x), (y), or (z) of this clause
(c):

  (x)   A tender or exchange offer shall be made for 25% or more of the
outstanding voting stock of the Corporation or any person (as the term “person”
is used in Section 13(d) and Section 14(d)(2) of the 1934 Act) is or becomes the
beneficial owner of 25% or more of the outstanding voting stock of the
Corporation or there is a report filed on Schedule 13D or Schedule 14D-1 (or any
successor schedule, form, or report), each as adopted under the 1934 Act,
disclosing the acquisition of 25% or more of the outstanding voting stock of the
Corporation in a

3



--------------------------------------------------------------------------------



 



      transaction or series of transactions by any person (as defined earlier in
this subclause (x)).     (y)   The Corporation is a party to a transaction
pursuant to which the Corporation is merged with or into, or is consolidated
with, or becomes the subsidiary of another corporation and, after giving effect
to such transaction, less than 50% of the then outstanding voting securities of
the surviving or resulting corporation or (if the Corporation becomes a
subsidiary in the transaction) of the ultimate parent of the Corporation
represent or were issued in exchange for voting securities of the Corporation
outstanding immediately prior to such transaction or less than 51% of the
directors of the surviving or resulting corporation or (if the Corporation
becomes a subsidiary in the transaction) of the ultimate parent of the
Corporation were directors of the Corporation immediately prior to such
transaction.     (z)   There is a sale, lease, exchange, or other transfer (in
one transaction or a series of related transactions) of all or substantially all
the assets of the Corporation.

  (d)   A Change of Control will have occurred under this clause (d) if there is
a sale, lease, exchange, or other transfer (in one transaction or a series of
related transactions) of all or substantially all of the assets of the
Corporation.

     2.6 Committee. The term “Committee” shall mean a committee appointed by the
Board of Directors of the Corporation to administer the Plan. The Committee
shall be composed of not less than three directors of the Corporation. The Board
of Directors may also appoint one or more directors as alternate members of the
Committee. No officer or Employee of the Corporation or of any Subsidiary shall
be a member or alternate member of the Committee. The Committee shall at all
times be so comprised (a) as to satisfy the disinterested administration
standard contained in Rule 16b-3, if required to qualify for the Rule 16b-3
Exemption and (b) as to satisfy the outside director standard under Section
162(m) of the Internal Revenue Code of 1986, as amended, if required to qualify
compensation paid under one or more of the provisions of the Plan as
performance-based compensation within the meaning of that section.
     2.7 Common Shares. The term “Common Shares” shall mean common shares of the
Corporation, with a par value of $1 each.
     2.8 Corporation. The term “Corporation” shall mean KeyCorp and its
successors, including the surviving or resulting corporation of any merger of
KeyCorp

4



--------------------------------------------------------------------------------



 



with or into, or any consolidation of KeyCorp with, any other corporation or
corporations.
     2.9 Disability. The term “Disability” with respect to an Employee shall
mean physical or mental impairment which entitles the Employee to receive
disability payments under any long-term disability plan maintained by the
Corporation.
     2.10 Employee. The term “Employee” shall mean any individual employed by
the Corporation or by any Subsidiary and shall include officers as well as all
other employees of the Corporation or of any Subsidiary (including employees who
are members of the Board of Directors of the Corporation or any Subsidiary).
     2.11 Employment Termination Date. The term “Employment Termination Date”
with respect to an Employee shall mean the first date on which the Employee is
no longer employed by the Corporation or any Subsidiary.
     2.12 Exercise Price. The term “Exercise Price” with respect to an Option
shall mean the price specified in the Option at which the Common Shares subject
to the Option may be purchased by the holder of the Option.
     2.13 Fair Market Value. Except as otherwise determined by the Committee at
the time of the grant of an Award, the term “Fair Market Value” with respect to
Common Shares shall mean: (a) if the Common Shares are traded on a national
exchange, the mean between the high and low sales price per Common Share on that
national exchange on the date for which the determination of fair market value
is made or, if there are no sales of Common Shares on that date, then on the
next preceding date on which there were any sales of Common Shares, or (b) if
the Common Shares are not traded on a national exchange, the mean between the
high and low sales price per Common Share in the over-the-counter market,
National Market System, as reported by the National Quotations Bureau, Inc. and
NASDAQ on the date for which the determination of fair market value is made or,
if there are no sales of Common Shares on that date, then on the next preceding
date on which there were any sales of Common Shares.
     2.14 Incentive Stock Option. The term “Incentive Stock Option” shall mean
an Option intended by the Committee to qualify as an “incentive stock option”
within the meaning of Section 422 of the Internal Revenue Code of 1986, as
amended.
     2.15 Limited Stock Appreciation Right. The term “Limited Stock Appreciation
Right” or "Limited SAR” shall mean an Award granted to an Employee with respect
to all or any part of any Option, that entitles the holder thereof to receive
from the Corporation, upon exercise of the Limited SAR and surrender of the
related Option, or any portion of the Limited SAR and the related Option, an
amount equal to (unless the Committee specifies a lesser amount at the time of
the grant of the Award):

  (a)   in the case of a Limited SAR granted with respect to an Incentive Stock
Option, 100% of the excess, if any, measured at the time of the exercise of

5



--------------------------------------------------------------------------------



 



      the Limited SAR, of (i) the Fair Market Value of the Common Shares subject
to the Incentive Stock Option with respect to which the Limited SAR is exercised
over (ii) the Exercise Price of those Common Shares under the Incentive Stock
Option, or     (b)   in the case of a Limited SAR granted with respect to a
Nonqualified Option, 100% of the highest of:

  (i)   the excess, measured at the time of the exercise of the Limited SAR, of
(A) the Fair Market Value of the Common Shares subject to the Nonqualified
Option with respect to which the Limited SAR is exercised over (B) the Exercise
Price of those Common Shares under the Nonqualified Option,     (ii)   the
excess of (A) the highest gross price (before brokerage commissions and
soliciting dealers’ fees) paid or to be paid for a Common Share (whether in cash
or in property and whether by way of exchange, conversion, distribution upon
liquidation, or otherwise) in connection with any Change of Control multiplied
by the number of Common Shares subject to the Nonqualified Option with respect
to which the Limited SAR is exercised over (B) the Exercise Price of those
Common Shares under the Nonqualified Option, or     (iii)   the excess of
(A) the highest Fair Market Value of the Common Shares subject to the
Nonqualified Option with respect to which the Limited SAR is exercised on any
one day during the period beginning on the sixtieth day prior to the date on
which the Limited SAR is exercised multiplied by the number of Common Shares
subject to the Nonqualified Option with respect to which the Limited SAR is
exercised over (B) the Exercise Price of those Common Shares under the
Nonqualified Option.

     2.16 Nonqualified Option. The term “Nonqualified Option” shall mean an
Option intended by the Committee not to qualify as an “incentive stock option”
under Section 422 of the Internal Revenue Code of 1986, as amended.
     2.17 Option. The term “Option,” (a) when used otherwise than in connection
with the term Stock Appreciation Right or Limited Stock Appreciation Right,
shall mean an Award entitling the holder thereof to purchase a specified number
of Common Shares at a specified price during a specified period of time, and
(b) when used in connection with the term Stock Appreciation Right or Limited
Stock Appreciation Right, shall mean (i) any such Award or (ii) any award under
any other plan maintained or assumed by the

6



--------------------------------------------------------------------------------



 



Corporation entitling the holder thereof to purchase a specified number of
Common Shares at a specified price during a specified period of time.
     2.18 Option Expiration Date. The term “Option Expiration Date” with respect
to any Option shall mean the date selected by the Committee after which, except
as provided in Section 10.4 in the case of the death of the Employee to whom the
option was granted, the Option may not be exercised.
     2.19 Performance Goal. The term “Performance Goal” shall mean a performance
goal specified by the Committee in connection with the potential grant of
Performance Shares and may include, without limitation, goals based upon
cumulative earnings per Common Share, return on investment, return on
shareholders’ equity, or achievement of any other goals, whether or not readily
expressed in financial terms, that are related to the performance by the
Corporation, by any Subsidiary, or by any Employee or group of Employees in
connection with services performed by that Employee or those Employees for the
Corporation, a Subsidiary, or any one or more subunits of the Corporation or of
any Subsidiary.
     2.20 Performance Period. The term “Performance Period” shall mean such one
or more periods of time, which may be of varying and overlapping durations, as
the Committee may select, over which the attainment of one or more Performance
Goals will be relevant in connection with one or more Awards of Performance
Shares.
     2.21 Performance Shares. The term “Performance Shares” shall mean an Award
denominated in Common Shares and contingent upon attainment of one or more
Performance Goals by the Corporation or a Subsidiary or any subunit of the
Corporation or of any Subsidiary over a Performance Period.
     2.22 Plan. The term “Plan” shall mean this KeyCorp Amended and Restated
1991 Equity Compensation Plan as from time to time hereafter amended in
accordance with Section 20.
     2.23 Restricted Stock. The term “Restricted Stock” shall mean Common Shares
of the Corporation delivered to an Employee pursuant to an Award subject to such
restrictions, conditions and contingencies as the Committee may provide in the
relevant Award Instrument, including (a) the restriction that the Employee not
sell, transfer, otherwise dispose of, or pledge or otherwise hypothecate the
Restricted Stock during the applicable Restriction Period, (b) the requirement
that, subject to the provisions of Section 10, if the Employee’s employment
terminates so that the Employee is no longer employed by the Corporation or any
Subsidiary before the end of the applicable Restriction Period, the Employee
will offer to sell to the Corporation at the Acquisition Price each Common Share
of Restricted Stock held by the Employee at the Employment Termination Date with
respect to which, as of that date, any restrictions, conditions, or
contingencies have not lapsed, and (c) such other restrictions, conditions, and
contingencies, if any, as the Committee may provide in the Award Instrument with
respect to that Restricted Stock.

7



--------------------------------------------------------------------------------



 



     2.24 Restriction Period. The term “Restriction Period” with respect to an
Award of Restricted Stock shall mean the period selected by the Committee and
specified in the Award Instrument with respect to that Restricted Stock during
which the Employee may not sell, transfer, otherwise dispose of, or pledge or
otherwise hypothecate that Restricted Stock.
     2.25 Rule 16b-3. Term “Rule 16b-3” shall mean Rule 16b-3 or any rule
promulgated in replacement thereof or in substitution therefor under the 1934
Act.
     2.26 Rule 16b-3 Exemption. The term “Rule 16b-3 Exemption” shall mean the
exemption from Section 16(b) of the 1934 Act that is available under Rule 16b-3.
     2.27 Section 16(b) Employee. The term “Section 16(b) Employee” shall mean
an individual who is, or at any time within the preceding six months was, a
director, officer, or 10% shareholder of the Corporation within the meaning of
Section 16(b) of the 1934 Act.
     2.28 Stock Appreciation Right. The term “Stock Appreciation Right “or “SAR”
shall mean an Award granted to an Employee with respect to all or any part of
any Option that entitles the holder thereof to receive from the Corporation,
upon exercise of the SAR and surrender of the related Option, or any portion of
the SAR and the related Option, an amount equal to 100%, or such lesser
percentage as the Committee may determine at the time of the grant of the Award,
of the excess, if any, measured at the time of the exercise of the SAR, of
(a) the Fair Market Value of the Common Shares subject to the Option with
respect to which the SAR is exercised over (b) the Exercise Price of those
Common Shares under the Option.
     2.29 Subsidiary. The term “Subsidiary” shall mean any corporation,
partnership, joint venture, or other business entity in which the Corporation
owns, directly or indirectly, 50 percent or more of the total combined voting
power of all classes of stock (in the case of a corporation) or other ownership
interest (in the case of any entity other than a corporation).
     2.30 Tandem Award. The term “Tandem Award” shall mean any two or more
Awards that are linked by the terms of any such Awards so that the exercise of
one such Award, in whole or in part, requires or will automatically result in
the surrender or cancellation, in whole or in proportionate part, of the other
such Awards.
     2.31 Transferee. The term “Transferee” shall mean, with respect to
Nonqualified Options only, any person or entity to which an Employee is
permitted by the Committee to transfer or assign all or part of his or her
Options.
     3. Administration. The Plan shall be administered by the Committee. No
Award may be made under the Plan to any member or alternate member of the
Committee. The Committee shall have authority, subject to the terms of the Plan,
(a) to

8



--------------------------------------------------------------------------------



 



determine the Employees who are eligible to participate in the Plan, the type,
size, and terms of Awards to be granted to any Employee, the time or times at
which Awards shall be exercisable or at which restrictions, conditions, and
contingencies shall lapse, and the terms and provisions of the instruments by
which Awards shall be evidenced, (b) to establish any other restrictions,
conditions, and contingencies on Awards in addition to those prescribed by the
Plan, (c) to interpret the Plan, and (d) to make all determinations necessary
for the administration of the Plan.
     The construction and interpretation by the Committee of any provision of
the Plan or any Award Instrument delivered pursuant to the Plan and any
determination by the Committee pursuant to any provision of the Plan or any
Award Instrument shall be final and conclusive. No member or alternate member of
the Committee shall be liable for any such action or determination made in good
faith.
     The Committee may act only by a majority of its members. Any determination
of the Committee may be made, without a meeting, by a writing or writings signed
by all of the members of the Committee. In addition, the Committee may authorize
any one or more of their number or any officer of the Corporation to execute and
deliver documents on behalf of the Committee and the Committee may delegate to
one or more employees, agents, or officers of the Corporation, or to one or more
third party consultants, accountants, lawyers, or other advisors, such
ministerial duties related to the operation of the Plan as it may deem
appropriate.
     4. Eligibility. Awards may be granted to Employees of the Corporation or
any Subsidiary selected by the Committee in its sole discretion. The granting of
any Award to an Employee shall not entitle that Employee to, nor disqualify the
Employee from, participation in any other grant of an Award. The maximum number
of Common Shares with respect to which any Employee may receive Awards during
any calendar year shall be the lesser of 400,000 Common Shares or .2% of the
outstanding Common Shares of the Corporation on the date such award was made,
which maximum number shall be subject to adjustment as provided in Section 13 of
the Plan.
     5. Stock Subject to the Plan. The stock that may be issued and distributed
to Employees in connection with Awards granted under the Plan shall be Common
Shares and may be authorized and unissued Common Shares, treasury Common Shares,
or Common Shares acquired on the open market specifically for distribution under
the Plan, as the Board of Directors may from time to time determine.
     Subject to adjustment as provided in Section 13, the number of Common
Shares available for grant of Awards under the Plan shall be determined from
time to time as follows: (a) on the date of the 1994 Annual Meeting of
Shareholders of the Corporation (at which meeting an amendment and restatement
of the Plan was submitted for approval of the shareholders of the Corporation),
the number of Common Shares available for grant of Awards under the Plan shall
equal two percent of the total number of Common Shares outstanding on March 31,
1994, and (b) on January 2, 1995 and on each January 2 occurring thereafter
through January 2, 2009, the number of Common Shares available

9



--------------------------------------------------------------------------------



 



for grant of Awards under the Plan shall be increased by adding to the number of
Common Shares then available for grant of Awards under the Plan, the number of
Common Shares of the Corporation that, when added to the number of Common Shares
that otherwise remain available for grant of additional Awards under the Plan on
that January 2, equals two percent of the total number of Common Shares of the
Corporation outstanding on December 31st of the next proceeding year.
     The number of Common Shares remaining available for grants of additional
Awards under the Plan at any particular time during a calendar year shall be
reduced, upon the granting thereafter of any Award under the Plan, by the full
number of Common Shares subject to that Award except that, in the case of any
particular Tandem Award, the number of Common Shares counted as being subject to
such Tandem Award shall be the maximum number of Common Shares with respect to
which the Employee may receive value under such Tandem Award. If any Award for
any reason expires or is terminated, in whole or in part, without the receipt by
an Employee of Common Shares (or the equivalent thereof in cash or other
property), the Common Shares subject to that part of the Award that has so
expired or terminated shall again be available for the future grant of Awards
under the Plan.
     Notwithstanding any other provision of the Plan, but subject to adjustment
under Section 13, (a) the maximum number of Common Shares that may be issued
under the Plan pursuant to Incentive Stock Options shall be 9,600,000 Common
Shares, and (b) the maximum number of Common Shares that may be issued under the
Plan as Restricted Stock during any calendar year shall be that number of Common
Shares that is equal to five percent of the total number of Common Shares
available for grant of Awards under the Plan as of January 2 of that calendar
year.
     6. Stock Options.
     6.1 Type and Date of Grant of Options.

  (a)   The Award Instrument pursuant to which any Incentive Stock Option is
granted shall specify that the Option granted thereby shall be treated as an
Incentive Stock Option. The Award Instrument pursuant to which any Nonqualified
Option is granted shall specify that the Option granted thereby shall not be
treated as an Incentive Stock Option.     (b)   The day on which the Committee
authorizes the grant of an Incentive Stock Option shall be the date on which
that Option is granted. No Incentive Stock Option may be granted on any date
after the tenth anniversary of the date of adoption, on March 17, 1994, by the
Board of Directors of the Corporation, of the Plan as amended and restated.    
(c)   The day on which the Committee authorizes the grant of a Nonqualified
Option shall be considered the date on which that Option is granted, unless the
Committee specifies a later date.

10



--------------------------------------------------------------------------------



 



     6.2 Exercise Price. The Exercise Price under any Option shall be not less
than the Fair Market Value of the Common Shares subject to the Option on the
date the Option is granted.
     6.3 Option Expiration Date. The Option Expiration Date under any Incentive
Stock Option shall be not later than ten years from the date on which the Option
is granted. The Option Expiration Date under any Nonqualified Option shall not
be later than ten years and one month from the date on which the Option is
granted.
     6.4 Exercise of Options.

  (a)   Except as otherwise provided in Section 10, an Option may be exercised
only while the Employee to whom the Option was granted is in the employ of the
Corporation or of a Subsidiary. Subject to this requirement, each Option shall
become exercisable in one or more installments at the time or times provided in
the Award Instrument evidencing the Option. Once any portion of an Option
becomes exercisable, that portion shall remain exercisable until expiration or
termination of the Option. An Employee to whom an Option is granted or, with
respect to Nonqualified Options, the Employee’s Transferee may exercise the
Option from time to time, in whole or in part, up to the total number of Common
Shares with respect to which the Option is then exercisable, except that no
fraction of a Common Share may be purchased upon the exercise of any Option.    
(b)   An Employee or, with respect to Nonqualified Options, any Transferee
electing to exercise an Option shall deliver to the Corporation (i) the Exercise
Price payable in accordance with Section 6.5 and (ii) written notice of the
election that states the number of whole Common Shares with respect to which the
Employee is exercising the Option.

     6.5 Payment For Common Shares. Upon exercise of an Option by an Employee
or, with respect to Nonqualified Options, any Transferee, the Exercise Price
shall be payable by the Employee or Transferee in cash or in such other form of
consideration as the Committee determines may be accepted, including without
limitation, securities or other property, or any combination of cash, securities
or other property, or by delivery by the Employee or Transferee (with the
written notice of election to exercise) of irrevocable instructions to a broker
registered under the 1934 Act promptly to deliver to the Corporation the amount
of sale or loan proceeds to pay the Exercise Price. The Committee, in its sole
discretion, may grant to an Employee or, with respect to Nonqualified Options,
any Transferee the right to transfer Common Shares acquired upon the exercise of
a part of an Option in payment of the Exercise Price payable upon immediate
exercise of a further part of the Option.

11



--------------------------------------------------------------------------------



 



     6.6 Conversion of Incentive Stock Options. The Committee may at any time in
its sole discretion take such actions as may be necessary to convert any
outstanding Incentive Stock Option (or any installments or portions of
installments thereof) into a Nonqualified Option with or without the consent of
the Employee to whom that Incentive Stock Option was granted and whether or not
that Employee is an Employee at the time of the conversion.
     7. Stock Appreciation Rights and Limited Stock Appreciation Rights.
     7.1 Grant of SARs and Limited SARs. An SAR may be granted only in
connection with an Option. An SAR granted in connection with an Incentive Stock
Option may be granted only when the Incentive Stock Option is granted. An SAR
granted in connection with a Nonqualified Option may be granted either when the
related Nonqualified Option is granted or at any time thereafter including, in
the case of any Nonqualified Option resulting from the conversion of an
Incentive Stock Option, simultaneously with or after the conversion. Similarly,
a Limited SAR may be granted only in connection with an Option. A Limited SAR
granted in connection with an Incentive Stock Option may be granted only when
the Incentive Stock Option is granted. A Limited SAR granted in connection with
a Nonqualified Option may be granted either when the related Nonqualified Option
is granted or at any time thereafter including, in the case of any Nonqualified
Option resulting from the conversion of an Incentive Stock Option,
simultaneously with or after the conversion.
     7.2 Exercise of SARs and Limited SARs.

  (a)   An Employee electing to exercise an SAR or a Limited SAR shall deliver
written notice to the Corporation of the election identifying the SAR or Limited
SAR and the related Option with respect to which the SAR or Limited SAR was
granted to the Employee and specifying the number of whole Common Shares with
respect to which the Employee is exercising the SAR or Limited SAR. Upon
exercise of the SAR or Limited SAR, the related Option shall be deemed to be
surrendered to the extent that the SAR or Limited SAR is exercised.     (b)  
SARs and Limited SARs may be exercised only (i) after the expiration of six
months from the date of grant of the SAR or Limited SAR, (ii) on a date when the
SAR or Limited SAR is “in the money” (i.e., when there would be positive
consideration received upon exercise of the SAR or Limited SAR), (iii) at a time
and to the same extent as the related Option is exercisable, (iv) unless
otherwise provided in the relevant Award Instrument, by surrender to the
Corporation, unexercised, of the related Option or any applicable portion
thereof, and (v) in compliance with all restrictions set forth in or specified
by the Committee pursuant to

12



--------------------------------------------------------------------------------



 



      Section 7.2(c) (in the case of SARs) or Section 7.2(d) (in the case of
Limited SARs).     (c)   The Committee may specify in the Award Instrument
pursuant to which any SAR is granted waiting periods and restrictions on
permissible exercise periods in addition to the restrictions on exercise set
forth in Section 7.2(b), including, without limitation, any restriction
necessary to make applicable the Rule 16b-3 Exemption.

     7.3 Payment for SARs and Limited SARs. The amount payable upon exercise of
an SAR or Limited SAR may be paid by the Corporation in cash, or, if the
Committee shall determine in its sole discretion, in whole Common Shares (taken
at their Fair Market Value at the time of exercise of the SAR or Limited SAR) or
in a combination of cash and whole Common Shares; provided, however, that in no
event shall the total number of Common Shares that may be paid to an Employee
pursuant to the exercise of an SAR or Limited SAR exceed the total number of
Common Shares subject to the related Option.
     7.4 Termination, Amendment, or Suspension of SARs and Limited SARs. SARs
and Limited SARs shall terminate and may no longer by exercised upon the first
to occur of (a) exercise or termination of the related Option, (b) any
termination date specified by the Committee at the time of grant of the SAR or
Limited SAR, or (c) the transfer by the Employee of the related Option. In
addition, the Committee may in its sole discretion at any time before the
occurrence of a Change of Control amend, suspend, or terminate any SAR or
Limited SAR theretofore granted under the Plan without the holder’s consent;
provided that, in the case of amendment, no provision of the SAR or Limited SAR,
as amended, shall be in conflict with any provision of the Plan.

13



--------------------------------------------------------------------------------



 



     8. Restricted Stock.
     8.1 Additional Conditions on Restricted Stock. In addition to the
restrictions on disposition of Restricted Stock during the Restriction Period
and the requirement to offer Restricted Stock to the Corporation if the
Employee’s employment terminates during the Restriction Period, the Committee
may provide in the Award Instrument with respect to any Award of Restricted
Stock other restrictions, conditions, and contingencies, which other
restrictions, conditions, and contingencies, if any, may relate to, in addition
to such other matters as the Committee may deem appropriate, the Employee’s
personal performance, corporate performance, or the performance of any subunit
of the Corporation or any Subsidiary, in each case measured in such manner as
may be specified by the Committee. The Committee may impose different
restrictions, conditions, and contingencies on separate Awards of Restricted
Stock granted to different Employees, whether at the same or different times,
and on separate Awards of Restricted Stock granted to the same Employee, whether
at the same or different times. The Committee may specify a single Restriction
Period for all of the Restricted Stock subject to any particular Award
Instrument or may specify multiple Restriction Periods so that the restrictions
with respect to the Restricted Stock subject to the Award will expire in stages
according to a schedule specified by the Committee and set forth in the Award
Instrument; provided, however, that no Restriction Period with respect to any
Restricted Stock shall end earlier than one year after the date on which that
Restricted Stock is granted.
     8.2 Payment for Restricted Stock. Each Employee to whom an Award of
Restricted Stock is made shall pay the Acquisition Price with respect to that
Restricted Stock to the Corporation not later than 30 days after the delivery to
the Employee of the Award Instrument with respect to that Restricted Stock. If
any Employee fails to pay the Acquisition Price with respect to any Award of
Restricted Stock within that 30 day period, the Employee’s right under that
Award shall be forfeited.
     8.3 Rights as a Shareholder. Upon payment by an Employee in full of the
Acquisition Price for Restricted Stock under an Award, the Employee shall have
all of the rights of a shareholder with respect to the Restricted Stock,
including voting and dividend rights, subject only to such restrictions and
requirements referred to in Section 8.1 as may be incorporated in the Award
Instrument with respect to that Restricted Stock.
     9. Performance Shares.
     9.1 Discretion of Committee with Respect to Performance Shares. The
Committee shall have full discretion to select the Employees to whom Awards of
Performance Shares are made, the number of Performance Shares to be granted to
any Employee so selected, the kind and level of the Performance Goals and
whether those Performance Goals are to apply to the Corporation, a Subsidiary,
or any one or more subunits of the Corporation or of any Subsidiary, and the
dates on which each Performance Period shall begin and end, and to determine the
form and provisions of the Award Instrument to be used in connection with any
Award of Performance Shares.

14



--------------------------------------------------------------------------------



 



     9.2 Conditions to Payment for Performance Shares.

  (a)   Unless otherwise provided in the relevant Award Instrument, an Employee
must be employed by the Corporation or a Subsidiary on the last day of a
Performance Period to be entitled to payment for any Performance Shares.     (b)
  The Committee may establish, from time to time, one or more formulas to be
applied against the Performance Goals to determine whether all, some portion but
less than all, or none of the Performance Shares granted with respect to a
Performance Period are treated as earned pursuant to any Award. An Employee will
be entitled to receive payments with respect to any Performance Shares only to
the extent that those Performance Shares are treated as earned under one or more
such formulas.

     9.3 Payment for Performance Shares. The Corporation shall pay each Employee
who is entitled to payment for Performance Shares earned with respect to any
Performance Period an amount for those Performance Shares (a) in cash (based
upon the per share Fair Market Value of Common Shares on the last day of the
Performance Period), (b) in Common Shares (one Common Share for each Performance
Share earned), (c) in Restricted Stock (one Common Share of Restricted Stock for
each Performance Share earned), or (d) any combination of the foregoing, in such
proportions as the Committee may determine. Restricted Stock issued by the
Corporation in payment of Performance Shares shall be subject to all the
provisions of Section 8.
     10. Termination of Employment. After an Employee’s Employment Termination
Date, the rules set forth in this Section 10 shall apply. All factual
determinations with respect to the termination of an Employee’s employment that
may be relevant under this Section 10 shall be made by the Committee in its sole
discretion.
     10.1 Termination Other Than Upon Death, Disability, or Certain Retirements.
Upon any termination of an Employee’s employment for any reason other than the
Employee’s retirement (under any retirement plan of the Corporation or of a
Subsidiary) as provided in Section 10.2, disability as provided on Section 10.3,
or death as provided in Section 10.4:

  (a)   Unless otherwise provided in the relevant Award Instrument, the Employee
or, with respect to Nonqualified Options, any Transferee shall have the right
(i) during the period ending six months after the Employment Termination Date,
but not later than the Option Expiration Date, to exercise any Nonqualified
Options and related SARs that were outstanding on the Employment Termination
Date, if and to the same extent as those Options and SARs were exercisable by
the Employee or Transferee (as the case may be) on

15



--------------------------------------------------------------------------------



 



      the Employment Termination Date, and (ii) during the period ending three
months after the Employment Termination Date, but not later that the Option
Expiration Date, to exercise any Incentive Stock Options and related SARs that
were outstanding on the Employment Termination Date, if and to the same extent
as those Options and SARs were exercisable by the Employee on the Employment
Termination Date. Notwithstanding the preceding sentence, if within two years
after a Change of Control an Employee’s Employment Termination Date occurs other
than as a result of a Voluntary Resignation, unless otherwise provided in the
relevant Award Instrument, the Employee or, with respect to Nonqualified
Options, any Transferee shall have the right, during the Extended Period, but
not later than the Option Expiration Date, to exercise any Options and related
SARs that were outstanding on the Employment Termination Date, if and to the
same extent as those Options and SARs were exercisable by the Employee or
Transferee (as the case may be) on the Employment Termination Date (even though,
in the case of Incentive Stock Options, exercise of those Options more than
three months after the Employment Termination Date may cause the Option to fail
to qualify for Incentive Stock Option treatment under the Internal Revenue Code
of 1986, as amended). As used in the immediately preceding sentence, the term
“Extended Period” means the longer of the period that the Option or SAR would
otherwise be exercisable in the absence of the immediately preceding sentence or
the period ending with the second anniversary date of the Change of Control last
occurring before the Employment Termination Date and the term “Voluntary
Resignation” means that the Employee shall have terminated his or her employment
with the Corporation and its Subsidiaries by voluntarily resigning at his or her
own instance without having been requested to so resign by the Corporation or
its Subsidiaries except that any resignation by the Employee will not be deemed
to be a Voluntary Resignation if, after the Change of Control, the Employee’s
base salary was reduced or the Employee was required to relocate his or her
principal place of employment more than 35 miles,     (b)   Unless otherwise
provided in the relevant Award Instrument, the Employee shall offer for resale
at the Acquisition Price to the Corporation each Common Share of Restricted
Stock held by the Employee at the Employment Termination Date with respect to
which, as of that date, any restrictions, conditions, or contingencies have not
lapsed, and     (c)   Unless otherwise provided in the relevant Award
Instrument, the Employee shall forfeit each Performance Share with respect to

16



--------------------------------------------------------------------------------



 



      which, as of that date, any restrictions, conditions, or contingencies
have not lapsed.

     10.2 Termination Due To Certain Retirements. Upon any termination of an
Employee’s employment with the Corporation or any Subsidiary under circumstances
entitling the Employee to immediate payment of normal retirement or early
retirement benefits under any retirement plan of the Corporation or of a
Subsidiary (whether the Employee elects to commence or defer receipt of such
payment):

  (a)   Unless otherwise provided in the relevant Award Instrument, the Employee
or, with respect to Nonqualified Options, any Transferee shall have the right
(i) to exercise, from time to time during the period ending three years (two
years if the Option was granted prior to January 1, 2002) after the Employment
Termination Date, but not later than the Option Expiration Date, any
Nonqualified Options and related SARs that were outstanding on the Employment
Termination Date, if and to the same extent as those Options and SARs were
exercisable by the Employee or Transferee (as the case may be) on the Employment
Termination Date, and (ii) to exercise, from time to time during the period
ending three years (two years if the Option was granted prior to January 1,
2002) after the Employment Termination Date, but no later than the Option
Expiration Date, any Incentive Stock Options and related SARs that were
outstanding on the Employment Termination Date, if and to the same extent as
those Options and SARs were exercisable by the Employee on the Employment
Termination Date (even though exercise of the Incentive Stock Option more than
three months after the Employment Termination Date may cause the Option to fail
to qualify for Incentive Stock Option treatment under the Internal Revenue Code
of 1986, as amended),     (b)   The relevant Award Instrument may provide that
the Employee or, with respect to Nonqualified Options, any Transferee will have
the right to exercise, from time to time until not later than the Option
Expiration Date, Nonqualified Stock Options and SARs and Incentive Stock Options
and SARs to the extent such Options and SARs become exercisable by their terms
prior to the Option Expiration Date (or such earlier date as specified in the
relevant Award Instrument), notwithstanding the fact that such Options and SARs
were not exercisable in whole or in part (whether because a condition to
exercise had not yet occurred or a specified time period had not yet elapsed or
otherwise) on the Employment Termination Date,

17



--------------------------------------------------------------------------------



 



  (c)   Unless otherwise provided in the relevant Award Instrument, the Employee
shall offer for resale at the Acquisition Price to the Corporation each Common
Share of Restricted Stock held by the Employee at the Employment Termination
Date with respect to which, as of that date, any restrictions, conditions, or
contingencies have not lapsed, and     (d)   Unless otherwise provided in the
relevant Award Instrument, the Employee shall forfeit each Performance Share
with respect to which, as of that date, any restrictions, conditions, or
contingencies have not lapsed.

     10.3 Termination Due To Disability. Upon any termination of an Employee’s
employment due to disability:

  (a)   Unless otherwise provided in the relevant Award Instrument, the
Employee, the Employee’s attorney in fact or legal guardian or, with respect to
Nonqualified Options, any Transferee shall have the right (i) to exercise, from
time to time during the period ending three years (two years if the Option was
granted prior to January 1, 2002) after the Employment Termination Date, but not
later than the Option Expiration Date, any Nonqualified Options and related SARs
that were outstanding on the Employment Termination Date, if and to the same
extent those Options and SARs were exercisable by the Employee or Transferee (as
the case may be) on the Employment Termination Date, and (ii) to exercise, from
time to time during the period ending three years (two years if the Option was
granted prior to January 1, 2002) after the Employment Termination Date, but no
later than the Option Expiration Date, any Incentive Stock Options and related
SARs that were outstanding on the employment Termination Date, if and to the
same extent as those Options and SARs were exercisable by the Employee on the
Employment Termination Date (even though exercise of the Incentive Stock Option
more than one year after the Employment Termination Date may cause the Option to
fail to qualify for Incentive Stock Option treatment under the Internal Revenue
Code of 1986, as amended),     (b)   Unless otherwise provided in the relevant
Award Instrument, the Employee shall offer for resale at the Acquisition Price
to the Corporation each Common Share of Restricted Stock held by the Employee at
the Employment Termination Date with respect to which, as of that date, any
restrictions, conditions, or contingencies have not lapsed, and

18



--------------------------------------------------------------------------------



 



  (c)   Unless otherwise provided in the relevant Award Instrument, the Employee
shall forfeit each Performance Share with respect to which, as of that date, any
restrictions, conditions, or contingencies have not lapsed.

     10.4. Death of an Employee. Upon the death of an Employee while employed by
the Corporation or any Subsidiary or within any of the periods referred to in
any Section 10.1, 10.2, or 10.3 during which any particular Option or SAR
remains potentially exercisable:

  (a)   Unless otherwise provided in the relevant Award Instrument, if the
Option Expiration Date of any Nonqualified Option that had not expired before
the Employee’s death would otherwise expire before the first anniversary of the
Employee’s death, that Option Expiration Date shall automatically be extended to
the first anniversary of the Employee’s death or such other date as provided in
the relevant Award Instrument,     (b)   Unless otherwise provided in the
relevant Award Instrument, the Employee’s executor or administrator, the person
or persons to whom the Employee’s rights under any Option or SAR are transferred
by will or the laws of descent and distribution or, with respect to Nonqualified
Options, any Transferee shall have the right to exercise, from time to time
during the period ending three years (two years if the Option was granted prior
to January 1, 2002) after the date of the Employee’s death, but not later than
the Option Expiration Date, any Options and related SARs that were outstanding
on the date of the Employee’s death, if and to the same extent as those Options
and SARs were exercisable by the Employee or Transferee (as the case may be) on
the date of the Employee’s death,     (c)   Unless otherwise provided in the
relevant Award Instrument, the Employee shall offer for resale at the
Acquisition Price to the Corporation each Common Share of Restricted Stock held
by the Employee at the Employment Termination Date with respect to which, as of
that date, any restrictions, conditions, or contingencies have not lapsed, and  
  (d)   Unless otherwise provided in the relevant Award Instrument, the Employee
shall forfeit each Performance Share with respect to which, as of that date, any
restrictions, conditions, or contingencies have not lapsed.

     11. Acceleration Upon Change of Control. Unless otherwise specified in the
relevant Award Instrument, upon the occurrence of a Change of Control of the

19



--------------------------------------------------------------------------------



 



Corporation, each Award theretofore granted to any Employee that then remains
outstanding shall be automatically treated as follows: (a) any outstanding
Option shall become immediately exercisable in full, (b) SARs and Limited SARs
related to any such Options shall also become immediately exercisable in full,
(c) the Restriction Period with respect to all outstanding Awards of Restricted
Stock shall immediately terminate, and (d) the restrictions, conditions, or
contingencies on any Performance Shares shall be modified in such manner as the
Committee may specify to give the Employee the benefit of those Performance
Shares through the date of Change of Control.
     12. Assignability. Nonqualified Options may not be assigned or transferred
(other than by will or by the laws of descent and distribution) unless the
Committee, in its sole discretion, determines to allow such assignment or
transfer and, if the Committee determines to allow any such assignment or
transfer, the Transferee shall have the power to exercise such Nonqualified
Option in accordance with the terms of the Award and the provisions of this
Plan. No Incentive Stock Option, SAR, Limited SAR, Restricted Stock during the
Restriction Period, or Performance Share may be transferred other than by will
or by the laws of descent and distribution. During an Employee’s lifetime, only
the Employee (or in the case of incapacity of an Employee, the Employee’s
attorney in fact or legal guardian) may exercise any Incentive Stock Option,
SAR, Limited SAR, Restricted Stock during the Restriction Period, or Performance
Share requiring or permitting exercise
     13. Adjustment Upon Changes in Common Shares. Automatically and without
Committee action, in the event of any stock dividend, stock split, or share
combination of the Common Shares, or by appropriate Committee action in the
event of any reclassification, recapitalization, merger, consolidation, other
form of business combination, liquidation, or dissolution involving the
Corporation or any spin-off or other distribution to shareholders of the
Corporation (other than normal cash dividends), appropriate adjustments to
(a) the maximum number of Common Shares that may be issued under the Plan
pursuant to Section 5, the maximum number of Common Shares that may be issued
under the Plan pursuant to Incentive Stock Options as provided in Section 5, and
the maximum number of Common Shares with respect to which any Employee may
receive Awards during any calendar year as provided in Section 4, and (b) the
number and kind of shares subject to, the price per share under, and the terms
and conditions of each then outstanding Award shall be made to the extent
necessary and in such manner that the benefits of Employees under all then
outstanding Awards shall be maintained substantially as before the occurrence of
such event. Any such adjustment shall be conclusive and binding for all purposes
of the Plan and shall be effective, in the event of any stock dividend, stock
split, or share combination, as of the date of such stock dividend, stock split,
or share combination, and in all other cases, as of such date as the Committee
may determine.
     14. Purchase For Investment. Each person acquiring Common Shares pursuant
to any Award may be required by the Corporation to furnish a representation that
he or she is acquiring the Common Shares so acquired as an investment and not
with a view to distribution thereof if the Corporation, in its sole discretion,
determines that

20



--------------------------------------------------------------------------------



 



such representation is required to insure that a resale or other disposition of
the Common Shares would not involve a violation of the Securities Act of 1933,
as amended, or of applicable blue sky laws. Any investment representation so
furnished shall no longer be applicable at any time such representation is no
longer necessary for such purposes.
     15. Withholding of Taxes. The Corporation will withhold from any payments
of cash made pursuant to the Plan such amount as is necessary to satisfy all
applicable federal, state, and local withholding tax obligations. The Committee
may, in its discretion and subject to such rules as the Committee may adopt from
time to time, permit or require an Employee (or other person exercising an
Option with respect to withholding taxes upon exercise of such Option) to
satisfy, in whole or in part, any withholding tax obligation that may arise in
connection with the grant of an Award, the lapse of any restrictions with
respect to an Award, the acquisition of Common Shares pursuant to any Award, or
the disposition of any Common Shares received pursuant to any Award by having
the Corporation hold back some portion of the Common Shares that would otherwise
be delivered pursuant to the Award or by delivering to the Corporation an amount
equal to the withholding tax obligation arising with respect to such grant,
lapse, acquisition, or disposition in (a) cash, (b) Common Shares, or (c) such
combination of cash and Common Shares as the Committee may determine. The Fair
Market Value of the Common Shares to be so held back by the Company or delivered
by the Employee shall be determined as of the date on which the obligation to
withhold first arose.
     16. Harmful Activity. If an Employee shall engage in any “harmful activity”
prior to or within six months after termination of employment with Key, then any
Profits realized upon the exercise of any Covered Option on or after one year
prior to the termination of employment with Key shall inure to the Corporation.
The aforementioned restriction shall not apply in the event that employment with
Key terminates within two years after a Change of Control of the Corporation if
any of the following have occurred: a relocation of an Employee’s principal
place of employment more than 35 miles from an Employee’s principal place of
employment immediately prior to the Change of Control, a reduction in an
Employee’s base salary after a Change of Control, or termination of employment
under circumstances in which an Employee is entitled to severance benefits or
salary continuation or similar benefits under a change of control agreement,
employment agreement, or severance or separation pay plan. If any Profits
realized upon the exercise of any Covered Option inure to the benefit of the
Corporation in accordance with the first sentence of this paragraph, an Employee
shall pay all such Profits to the Corporation within 30 days after first
engaging in any harmful activity and all unexercised Covered Options shall
immediately be forfeited and canceled. Consistent with the provisions of
Section 3 of the Plan, the determination by the Committee as to whether an
Employee engaged in “harmful activity” prior to or within six months after
termination of employment with Key shall be final and conclusive.
A “harmful activity” shall have occurred if an Employee shall do any one or more
of the following:

21



--------------------------------------------------------------------------------



 



     a. Use, publish, sell, trade or otherwise disclose Non-Public Information
of the Key unless such prohibited activity was inadvertent, done in good faith
and did not cause significant harm to Key.
     b. After notice from the Corporation, fail to return to Key any document,
data, or thing in an Employee’s possession or to which an Employee has access
that may involve Non-Public Information of Key.
     c. After notice from the Corporation, fail to assign to Key all right,
title, and interest in and to any confidential or non-confidential Intellectual
Property which an Employee created, in whole or in part, during employment with
Key, including, without limitation, copyrights, trademarks, service marks, and
patents in or to (or associated with) such Intellectual Property.
     d. After notice from the Corporation, fail to agree to do any acts and sign
any document reasonably requested by Key to assign and convey all right, title,
and interest in and to any confidential or non-confidential Intellectual
Property which an Employee created, in whole or in part, during employment with
Key, including, without limitation, the signing of patent applications and
assignments thereof.
     e. Upon an Employee’s own behalf or upon behalf of any other person or
entity that competes or plans to compete with Key, solicit or entice for
employment or hire any Employee of Key.
     f. Upon an Employee’s own behalf or upon behalf of any other person or
entity that competes or plans to compete with Key, call upon, solicit, or do
business with (other than business which does not compete with any business
conducted by Key) any customer of Key an Employee called upon, solicited,
interacted with, or became acquainted with, or learned of through access to
information (whether or not such information is or was non-public) while
employed at Key unless such prohibited activity was inadvertent, done in good
faith, and did not involve a customer whom an Employee should have reasonably
known was a customer of Key.
     g. Upon an Employee’s own behalf or upon behalf of any other person or
entity that competes or plans to compete with Key, engage in any business
activity in competition with Key in the same or a closely related activity that
an Employee was engaged in for Key during the one year period prior to the
termination of employment.
     For purposes of this Section 16:
“Covered Option” means any Option granted on or after January 1, 2001 unless the
granting resolution expressly excludes the Option from the provisions of this
Section 16.

22



--------------------------------------------------------------------------------



 



“Intellectual Property” shall mean any invention, idea, product, method of doing
business, market or business plan, process, program, software, formula, method,
work of authorship, or other information, or thing.
“Key” shall mean the Corporation and its Subsidiaries collectively.
“Non-Public Information” shall mean, but is not limited to, trade secrets,
confidential processes, programs, software, formulas, methods, business
information or plans, financial information, and listings of names (e.g.,
employees, customers, and suppliers) that are developed, owned, utilized, or
maintained by an employer such as Key, and that of its customers or suppliers,
and that are not generally known by the public.
“Profit” shall mean, with respect to any Covered Option, the spread between the
Fair Market Value of a Common Share on the date of exercise and the exercise
price multiplied by the number of shares exercised under the Covered Option.
     17. Awards in Substitution for Awards Granted by Other Companies. Awards,
whether Incentive Stock Options, Nonqualified Options, SARs, Limited SARs
Restricted Stock, or Performance Shares, may be granted under the Plan in
substitution for awards held by employees of a company who become Employees of
the Corporation or a Subsidiary as a result of the merger or consolidation of
the employer company with the Corporation or a Subsidiary, or the acquisition by
the Corporation or a Subsidiary of the assets of the employer company, or the
acquisition by the Corporation or a Subsidiary of stock of the employer company
as a result of which it becomes a Subsidiary. The terms, provisions, and
benefits of the substitute Awards so granted may vary from the terms, provisions
and benefits set forth in or authorized by the Plan to such extent as the
Committee at the time of the grant may deem appropriate to conform, in whole or
in part, to the terms, provisions, and benefits of the awards in substitution
for which they are granted.

23



--------------------------------------------------------------------------------



 



     18. Legal Requirements. No Awards shall be granted and the Corporation
shall have no obligation to make any payment under the Plan, whether in Common
Shares, cash, or any combination thereof, unless such payment is, without
further action by the Committee, in compliance with all applicable Federal and
state laws and regulations, including, without limitation, the United States
Internal Revenue Code and Federal and state securities laws.
     19. Duration and Termination of the Plan. The Plan shall become effective
and shall be deemed to have been adopted on the date on which it is approved by
the shareholders of the Corporation and shall remain in effect thereafter until
terminated by action of the Board of Directors. No termination of the Plan shall
adversely affect the rights of any Employee with respect to any Award granted
before the effective date of the termination.
     20. Amendments. The Board of Directors, or a duly authorized committee
thereof, may alter or amend the Plan from time to time prior to its termination
in any manner the Board of Directors, or such duly authorized committee, may
deem to be in the best interests of the Corporation and its shareholders, except
that no amendment may be made without shareholder approval if shareholder
approval is required under Rule 16b-3 to qualify for the Rule 16b-3 Exemption,
is required by any applicable securities law or tax law, or is required by the
rules of any exchange on which the Common Shares of the Corporation are traded
or, if the Common Shares are not listed on an exchange, by the rules of the
registered national securities association through whose inter-dealer quotation
system the Common Shares are quoted. The Committee shall have the authority to
amend these terms and conditions applicable to outstanding Awards (a) in any
case where expressly permitted by the terms of the Plan or of the relevant Award
Instrument or (b) in any other case with the consent of the Employee to whom the
Award was granted. Except as expressly provided in the Plan or in the Award
Instrument evidencing the Award, the Committee may not, without the consent of
the holder of an Award granted under the Plan, amend the terms and conditions
applicable to that Award in a manner adverse to the interests of the Employee.
     21. Plan Noncontractual. Nothing herein contained shall be construed as a
commitment to or agreement with any person employed by the Corporation or a
Subsidiary to continue such person’s employment with the Corporation or the
Subsidiary, and nothing herein contained shall be construed as a commitment or
agreement on the part of the Corporation or any Subsidiary to continue the
employment or the annual rate of compensation of any such person for any period.
All Employees shall remain subject to discharge to the same extent as if the
Plan had never been put into effect.
     22. Interest of Employees. Any obligation of the Corporation under the Plan
to make any payment at any future date merely constitutes the unsecured promise
of the Corporation to make such payment from its general assets in accordance
with the Plan, and no Employee shall have any interest in, or lien or prior
claim upon, any property of the Corporation or any Subsidiary by reason of that
obligation.

24



--------------------------------------------------------------------------------



 



     23. Claims of Other Persons. The provisions of the Plan shall in no event
be construed as giving any person, firm, or corporation any legal or equitable
right against the Corporation or any Subsidiary, their officers, employees,
agents, or directors, except any such rights as are specifically provided for in
the Plan or are hereafter created in accordance with the terms and provisions of
the Plan.
     24. Absence of Liability. No member of the Board of Directors of the
Corporation or a Subsidiary, of the Committee, of any other committee of the
Board of Directors, or any officer or Employee of the Corporation or a
Subsidiary shall be liable for any act or action under the Plan, whether of
commission or omission, taken by any other member, or by any officer, agent, or
Employee, or except in circumstances involving his bad faith or willful
misconduct, for anything done or omitted to be done by himself.
     25. Severability. The invalidity or unenforceability of any particular
provision of the Plan shall not affect any other provision hereof, and the Plan
shall be construed in all respects as if such invalid or unenforceable provision
were omitted herefrom.
     26. Governing Law. The provisions of the Plan shall be governed and
construed in accordance with the laws of the State of Ohio.
     27. Duration and Termination of the Plan. The Plan shall remain in effect
through June 30, 2012, and shall then terminate, unless terminated at an earlier
date by action of the Board of Directors or a duly authorized Committee thereof;
provided, however, that termination of the Plan shall not affect Awards granted
prior thereto.
     28. Plan Effective Date. The Plan, originally named the Society Corporation
1991 Equity Compensation Plan, was approved by the Corporation’s shareholders at
the Annual Meeting of Shareholders held on April 16, 1991 and became effective
on that date. On March 17, 1994, the Corporation’s Board of Directors adopted,
subject to shareholder approval, certain amendments to the Plan, then renamed
the KeyCorp Amended and Restated 1991 Equity Compensation Plan. The shareholders
approved these amendments at the Corporation’s Annual Meeting of Shareholders
held on May 19, 1994. The Plan was further amended by action of the Committee on
July 17, 1996 to amend the definition of Change of Control as set forth in
Section 2.5 of the Plan, which amendment was effective as of January 1, 1996. If
the Corporation hereafter enters into a transaction intended to be accounted for
as a pooling of interests and the Committee determines, based on the written
advice of the Corporation’s independent accountants, that the July 17, 1996
amendment or the operation thereof would conflict with or jeopardize the pooling
of interests accounting treatment for such transaction, then the July 17, 1996
amendment shall be inoperative and shall be treated as if it had never been
effected so that the definition of Change of Control would be as in effect prior
to such amendment. The Plan was further amended and restated as of September 19,
1996, to provide for the transferability of Options granted hereunder. The Plan
was further amended by action of the Equity Based Compensation Subcommittee of
the

25



--------------------------------------------------------------------------------



 



Compensation and Organization Committee on May 6, 1998 to amend Section 10.1(a)
of the Plan to extend the option exercise period for terminated employees upon a
change of control in certain circumstances. The amendment to Section 10.1(a)
only applies to Awards and Award Instruments granted or entered into on or after
January 1, 1999. If the Corporation enters into a transaction intended to
qualify as a pooling of interests for accounting purposes prior to January 1,
1999, the amendment to Section 10.1(a) shall become null and void. The
Subcommittee also amended the Plan to delete Section 17 of the Plan and all
cross-references thereto. References in the Plan to specific numbers of Common
Shares have been adjusted pursuant to Section 13 to reflect the two-for-one
split in the Common Shares effective March 6, 1998. With respect to clause
(a) of the last paragraph of Section 5, as of May 6, 1998, Incentive Stock
Options covering 451,823 Common Shares had been theretofore granted and not
expired or terminated unexercised, leaving 9,148,177 Common Shares then
available for future grant of Incentive Stock Options (subject to increase in
the event that outstanding Incentive Stock Options expire or terminate
unexercised). The Plan was further amended by action of the Compensation and
Organization Committee on March 15, 2000 to amend Section 1 of the Plan to
clarify that Awards under the Plan may be made to any Employee of the
Corporation. The Plan was amended on January 17, 2001 to amend Section 6.4(a) to
remove the requirement that an Option will not become exercisable unless an
Optionee has been continuously employed by the Corporation for at least six
months from the date of grant. The Plan was also amended to add a new Section 16
entitled “Harmful Activity” which states that, if an Optionee engages in a
“harmful activity” prior to or within six months of termination of employment,
profits from the exercise of a Covered Option will inure to the benefit of the
Corporation in certain circumstances. Section 16 does not apply to Options
granted prior to January 1, 2001. The Plan was amended on March 14, 2001 to
amend Sections 10.2, 10.3, and 10.4 to extend the period during which Options
are exercisable pursuant to these sections to three years after retirement,
disability, or death. The amendment only applies to Options granted on or after
January 1, 2002. The Plan was amended on November 14, 2001 to amend Section 2.2
to change the consideration required for Restricted Stock. The Plan was amended
on November 21, 2002 to terminate the Plan on June 30, 2012. The Plan was
amended on March 13, 2003 to amend Section 5 to terminate on January 2, 2009 the
automatic replenishment of available Common Shares.

26